I dissent. I think the prevailing opinion confuses the difference between the effective date of an act and the operative date. The date when a law becomes effective is when it has the force of law. But when the law itself says that certain of its provisions shall not be effective (operative) until a certain contingency, those provisions, or in this case licenses granted under those provisions, do not become operative until that contingency or date. The law must become effective in the sense of becoming a law so that its *Page 594 
force as a law will effectuate the operativeness of the provisions which do not become operative until the future. Concretely, certain provisions of the law do not become operative until January 1st. The law may be effective as a law before that, because, if not, the very provision specifying for a future operation of certain provisions would not be effective. Even a law such as chapter 10, Second Special Session Laws of Utah 1933, which did not become operative as a whole until January 1, 1934, and then only if the Prohibition Amendment to our Constitution was repealed, was effective on August 8th, the date of approval, in so far as it provided for the operation on January 1, 1934.
In this case "all outstanding permits and licenses" issued by the commission and held in abeyance until the proclamation of the Governor were not effective until such proclamation. Consequently, the Becker Products Company could not have been operating under such license until the Governor's proclamation on June 1, 1935. What license was it operating under? Unless illegally operating, it must have been under chapter 10, Second Special Session Laws of Utah 1933, section 46-0-52, which was repealed at the time of the Governor's proclamation. If this was not repealed until the Governor's proclamation on June 1st, it was in effect. The prevailing opinion is in accord in this. The excise tax levied by section 46-0-53, chapter 10, Second Special Session Laws 1933, was a tax for the privilege of manufacturing beer under section 46-0-52 of that same act. On the other hand, after June 1, 1935, the Becker Products Company was operating under article 5 of chapter 43, Laws of Utah 1935 (Liquor Control Act), and especially sections 87 and 90 of said chapter, and the excise tax imposed for the privilege of manufacturing beer was 80 cents a barrel by section 95 of the same chapter 43. In such case the excise tax imposed by that law was for the privilege of manufacturing as it was conferred by that particular act. Therefore, the payment of the excise tax of 80 cents a barrel for domestic consumed beer was the condition under which the plaintiff could *Page 595 
manufacture beer under the license which became effective June 1st and the excise tax of $1.20 a barrel was the excise tax which it was required to pay under its privilege to manufacture under the law passed at the Second Special Session of 1933. They were commensurate, corresponding, and coextensive each with the license to do the business which each impost purported to tax. The excise taxes peculiar to each were coincidental with, attached to, and were a condition under which a brewer operated under that particular law.
The Liquor Control Act became effective March 25, 1935. Some of its provisions did not become operative until June 1, 1935. Included among these provisions was that pertaining to the 80 cents per barrel excise tax which went with, and attached to the license provision of the same act. On the same date — June 1st — the old Beer Act, including the license and excise provisions, was repealed. It seems to me incongruous to hold that the license features of chapter 10, Laws 1933, Second Sp. Sess., stand in effect until June 1, 1935, so as to articulate exactly with the date of effectiveness of the new license, but that there were two excise tax rates in effect which were inconsistent, when it is quite plain to me that each excise tax, being on the business of manufacturing beer under the particular license which permitted it, must necessarily come into being coincidental with the coming into being of the license and accompany such license as a concomitant thereof. Otherwise, we hold that the Legislature provided for the death of one license by June 1, 1935, and the birth of its successor on the same date, but that between August 8, 1933, and June 1, 1935, there were two different excise taxes in effect which were inconsistent and that the 80 cents a barrel rate being later than the $1.20 a barrel rate must prevail. I think the $1.20 rate persisted until its date of repeal on June 1, 1935, coincidental with the license which granted the privilege of doing the business on which this rate was an impost and which also expired June 1, 1935; that the new rate of 80 cents began on June *Page 596 
1st coincidental to the new license which was effective the same date and which granted the privilege of doing business which this 80 cents rate was a tax upon.
For the above reasons, I dissent.